IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

JOSE A. TORRES SR.,                      NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Appellant,                         DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D16-1602

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed January 23, 2017.

An appeal from the Circuit Court for Wakulla County.
Dawn Caloca-Johnson, Judge.

Jose A. Torres Sr., pro se, Appellant.

Pamela Jo Bondi, Attorney General, Julian E. Markham, Assistant Attorney General,
for Appellee.




PER CURIAM.

      Appellant, Jose A. Torres, Sr., appeals an order transferring his petition for

writ of habeas corpus from the Second Judicial Circuit to the Sixth Judicial Circuit.
The trial court properly determined that it lacked jurisdiction to consider Appellant’s

petition wherein he challenged the sufficiency of the charging instrument that was

filed in his case. See Baker v. State, 164 So. 3d 38, 39 (Fla. 3d DCA 2015) (“[T]he

court of conviction has jurisdiction over Baker’s habeas petition because the petition

challenges the sufficiency of the charging document which amounts to a collateral

attack on Baker’s 1996 conviction.”); Stokes v. State, 3 So. 3d 425, 425 (Fla. 3d

DCA 2009) (noting that a circuit court of the county in which a defendant is

incarcerated has jurisdiction to consider a petition for writ of habeas corpus when

the claims raised in the petition concern issues regarding his incarceration but not

when the claims attack the validity of the judgment and sentence); see also Price v.

State, 995 So. 2d 401, 404 (Fla. 2008) (noting that generally the test for granting

relief based on a defect in the information is actual prejudice to the fairness of the

trial (emphasis added)). On appeal, the State argues that although transfer was

appropriate, the trial court should have transferred the case to the Twelfth Judicial

Circuit given that Appellant’s judgment was entered there. While the State is

correct, it included within its appendix an Order Transferring Jurisdiction that was

entered by the Sixth Judicial Circuit and that transferred Appellant’s petition to the

Twelfth Judicial Circuit. As such, we decline the State’s request to order the transfer

of Appellant’s petition to that circuit.

      AFFIRMED.

                                           2
LEWIS, BILBREY, and WINOKUR, JJ., CONCUR.




                               3